DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner on 01/12/22
The application has been amended as follows: 
Claims 1, 4, 8, 11, 15 and 18 are currently amended.
Claim 1 (Currently Amended) A method, comprising: receiving, by a device, information indicating a user interaction with a dual-panel user interface, processing, by the device, the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction; processing, by the device, the question to map a specific intent of the question to an answer to the question; providing, by the device, one or more action classes in placeholders associated with the answer to generate a modified answer, 
where the one or more action classes being to provide an interface for receiving additional information; updating, by the device, a panel of the dual-panel user interface with a personalized response based on the modified answer, where the one or more action classes included in the modified answer enable the device to add the additional information in the modified answer, where the additional user information is received from one or more other system; and providing, by the device, the updated panel to the dual-panel user interface for display at a client device.
Claim 4. (Currently Amended) The method of claim 1, further comprising: where the additional user information is associated with a user of the client device 
Claim 8. (Currently Amended) A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive information indicating a user interaction with a dual-panel user interface, process the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction; process the question to map a specific intent of the question to an answer to the question; provide one or more action classes in placeholders associated with the answer to generate a modified answer, where the one or more action classes being to provide an interface for receiving additional user information, where the additional user information is received from one or more other system;
update a panel of the dual-panel user interface with a personalized response based on the modified answer, where the one or more action classes included in the modified answer enable the device to add the additional user information in the modified answer; and provide the updated panel to the dual-panel user interface for display at a client device.
Claim 11. (Currently Amended) The device of claim 8, where the additional user information is associated with a user of the client device 



one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive information indicating a user interaction with a dual-panel user interface, 
process the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction; process the question to map a specific intent of the question to an answer to the question; provide one or more action classes in placeholders associated with the answer to generate a modified answer, where the one or more action classes being to provide an interface for receiving additional user information, where the additional user information is received from one or more other system; update a panel of the dual-panel user interface with a personalized response based on the modified answer, where the one or more action classes included in the modified answer enable the device to add the additional user information in the modified answer; and provide the updated panel to the dual-panel user interface for display at a client device.
Claim 18. (Currently Amended) The non-transitory computer-readable medium of claim 15, where the additional user information is associated with a user of the client device 

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 8 and 15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   

In summary, Yassen discloses a graphical user interface, a single window that includes a dialog region, a service region, and a contextual action bar. The dialog region may include locations for displaying a conversation between a user and an agent, and for entering a message to be added to the conversation. The service region may be for displaying a workspace for viewing a record relating to the user and accessing services provided via a back-end system by way of a managed network. The contextual action bar may include one or more selectable context-specific actions. 
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 8 and 15.
Specifically, the prior arts fail to teach receive information indicating a user interaction with a dual-panel user interface, process the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction; process the question to map a specific intent of the question to an answer to the question; provide one or more action classes in placeholders associated with the answer to generate a modified answer, where the one or more action classes being to provide an interface for receiving additional user information, where the additional user information is received from one or more other system; update a panel of the dual-panel user interface with a personalized response based on the modified answer, where the one or more action classes included in the modified answer enable the device to add the additional user information in the modified answer; and provide the updated panel to the dual-panel user interface for display at a client device.

Claims 2-5, 7-12, 14-19 and 21-23 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CAO H NGUYEN/          Primary Examiner, Art Unit 2171